Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to Applicant’s amendments/remarks after non-final rejection filed 2/11/2022.

As filed, claims 1, 4, and 6-8 are pending; claims 9, 10, 13, and 15-31 are withdrawn; and claims 2, 3, 5, 11, 12, and 14 are cancelled.


Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 2/11/2022, with respect to claims 1, 4, and 6-8, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The § 112(b) indefinite rejection of claims 1, 4, and 6-8 is withdrawn per amendments.

The § 112 fourth paragraph rejection of claims 4, 6, and 7 is withdrawn per amendments.


Claim Objections
Claims 1, 4, 6, and 7 are objected to because of the following informalities:  
a)	Regarding claim 1, the claim recites the following structures for Group 1:

    PNG
    media_image1.png
    257
    405
    media_image1.png
    Greyscale
, which are blurry and thus, clearer structures of Group 1 are needed.

b)	Regarding claim 4, the claim recites the following Chemical Formulae A-1 to A-3:

    PNG
    media_image2.png
    189
    588
    media_image2.png
    Greyscale

, which are blurry and thus, clearer structures of Chemical Formulae A-1 to A-3 are needed.
	In addition, the abovementioned structures needs to align with the abovementioned structure identifier (e.g. Chemical Formula A-1, etc.)
c)	Regarding claims 6 and 7, the claims, respectively, recite the following Chemical Formulae 1B and 1C:

    PNG
    media_image3.png
    141
    376
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    148
    370
    media_image4.png
    Greyscale
, wherein some of the variables, (e.g. Rc) are blurry and thus, clearer structures are needed.
Appropriate correction is required.

Claim 8 is objected to as being dependent upon an objected base claim, but would be allowable if the objection of the base claim is corrected.

Election/Restrictions
Once claims 1, 4, and 6-8 becomes allowable, previously withdrawn claims 9, 10, 13, and 15-31 are eligible for rejoinder, and the Examiner finds the following issues in the abovementioned withdrawn claims needs to be addressed in order to advance the prosecution of this application:
(1)	For claims 10 and 21, clearer structures of Group 1 are needed;
(2)	For claim 13, clearer structures for Chemical Formulae A-1 to A-3 are needed;
(3)	For claims 15 and 16, clearer structure for Chemical Formulae 1B and 1C, respectively, is needed;
(4)	For claim 21, the claim recites the following phrase, “Rd to Rf are independently hydrogen a substituted or unsubstituted -00 C1 to C30 alkyl group”, which need to be amended to the following: -- Rd to Rf are independently hydrogen a substituted or unsubstituted - C1 to C30 alkyl group --; and 
(5)	For claim 22, the claim recites the phrase, “the plurality of photoelectric devices including the photoelectric device”, wherein “the photoelectric device” contains 112(b) indefinite issue because it is unclear to the Examiner whether “the photoelectric device” pertains to the photoelectric device in the abovementioned plurality of photoelectric devices, or the photoelectric device including the compound of Chemical Formula 1 or both.

Conclusion
Claims 1, 4, and 6-8 are objected.
Claims 9, 10, 13, and 15-31 are withdrawn.
Claims 2, 3, 5, 11, 12, and 14 are cancelled.

This application is in condition for allowance except for the following formal matters: 
1)	the minor informalities found in claims 1, 4, 6 and 7 as discussed above; and
2)	the issues for withdrawn claims 10, 13, 15, 16, 21, and 22 as discussed above, wherein these claims are eligible for rejoinder once the abovementioned minor informalities are corrected.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626